993 So.2d 1186 (2008)
Ryan COOK, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1892.
District Court of Appeal of Florida, Fourth District.
November 19, 2008.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
We affirm appellant's adjudication and sentences in this case, as well as the revocation of his probation, but remand for entry of a written order of revocation of probation specifying the conditions he was found to have violated. See Smith v. State, 962 So.2d 380 (Fla. 4th DCA 2007); *1187 Mills v. State, 948 So.2d 994 (Fla. 4th DCA 2007).
Affirmed in Part, Remanded in Part.
STEVENSON, HAZOURI and DAMOORGIAN, JJ., concur.